                           IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF VIRGINIA
                                    ABINGDON DIVISION

  UNITED STATES OF AMERICA

                  v.                                               CASE NO. 1:19cr00016

  INDIVIOR INC. (a/k/a Reckitt Benckiser
       Pharmaceuticals Inc.) and
  INDIVIOR PLC


    DEFENDANTS’ REPLY MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
        THE INDICTMENT FOR COMPOUND GRAND JURY MISCONDUCT*

          Defendants Indivior Inc. and Indivior PLC (“Defendants” or “Indivior”) respectfully

  submit this Reply memorandum in support of their motion (the “Motion”) to dismiss the

  Indictment with prejudice, by reason of the compound grand jury misconduct in this case.

                                                Introduction

          This motion began with an Indictment “illegal on its face” for the inclusion in every

  Count against Indivior of false allegations that “Doctor D” was “convicted of 17 counts of health

  care fraud,” Indictment ¶ 143, by reason of Indivior “aiding, abetting, counseling, commanding,

  inducing, and procuring Doctor D . . . to switch prescriptions to Suboxone Film.” Indictment

  ¶ 128, ¶¶ 129–42. The initial search of the grand jury record disclosed in discovery exposed

  additional misconduct, by the prosecutors’ abuse of certain grand jury witnesses generally, and

  especially those who invoked their Fifth Amendment rights. See Def. Mem. at 19–26 (Fifth

  Amendment); id. at 26–30 (general abuse).1


          *
            The publicly filed version of this memorandum is redacted in order to protect certain grand jury
  material. An un-redacted memorandum has been filed under seal.
          1
            “Def. Mem.” refers to the Defendants’ Memorandum In Support Of Motion To Dismiss The
  Indictment For Alleging The Conviction Of ‘Doctor D’ To Prove The Guilt Of Indivior” filed under seal
  on July 19, 2019.




Case 1:19-cr-00016-JPJ-PMS Document 135
                                      - 1 -Filed 09/09/19 Page 1 of 20 Pageid#: 1202
         Indivior’s Motion assumed—naively as it has turned out—that the three pages of

  allegations of the Indictment concerning Doctor D must somehow be “supported” by evidence in

  the grand jury record—although we could not find it2—and that it must be explained by some

  sort of colloquy or instructions on the law, however erroneous, to the grand jury.3 We raised the

  unthinkable only in passing in a footnote: “If the review of the grand jury record proves that

  there was no evidence (not even false evidence) and no instruction (even erroneous instruction)

  on the law to support the inclusion of Doctor D’s conviction as part of every criminal charge

  against Indivior, the prosecutor will have substituted his own charge and committed a direct

  violation of the Fifth Amendment guarantee that ‘[n]o person shall be held to answer for a

  capital, or otherwise infamous crime, unless on presentment or indictment of a Grand Jury . . . .’”

  Def. Mem. at 17 n. 13 (citing the Fifth Amendment and cases).

         With the government’s opposition to the Motion, the “unthinkable” is now admitted as

  fact. The government buries in a footnote the admission that “[i]n its original presentment, the

  United States did not provide the grand jury with evidence regarding Doctor D’s conviction, and

  some other facts regarding Doctor D.” Gov. Opp. at 2 n.2 (emphasis added); see also id. at 4.4

  Thus the prosecutors confirm the worst implication of the defense’s search of the discovery in

  this case: that the “Doctor D” conviction was never proven in any of the 87 witness appearances

  before four grand juries in this case, much less in the “Panel A #2” grand jury that returned the



         2
             See Def. Mem. at 17 (explaining how “Indivior’s counsel have attempted unsuccessfully to
  locate the grand jury record concerning Doctor D and his conviction among the materials produced to
  date to the defense in discovery”).
         3
            See Def. Mem. at 6 (“Argument” summary), id. at 7–9 (“Reference to Doctor D’s conviction
  before the grand jury was improper”); id. at 9–11 (“The grand jury was instructed erroneously on the
  law”).
         4
           “Gov. Opp.” refers to the United States’ Response In Opposition To Motion To Dismiss The
  Indictment filed under seal on August 20, 2019.




Case 1:19-cr-00016-JPJ-PMS Document 135
                                      - 2 -Filed 09/09/19 Page 2 of 20 Pageid#: 1203
  Indictment. See Def. Mem. at 17 & n.13. The admission that “some other facts regarding

  Doctor D” were likewise never proven in the grand jury, Gov. Opp. 2 n.2, turns out to be a

  profound understatement.

          With this lead in hand, further examination of the grand jury record reveals that the grand

  jury that returned the original indictment on April 9, 2019 (Panel A #2) had before it only

  testimony and exhibits from six (6) inconsequential witnesses. That evidence not only fails to

  support the “Doctor D” allegations, it does not remotely support any of the 47 pages of detailed

  and specific allegations of the Indictment. Bondurant Decl. ¶ 8; Wooley Decl. ¶¶ 2–5.5 It is not

  just that “the United States did not provide the grand jury with evidence regarding Doctor D’s

  conviction, and some other facts regarding Doctor D,” the prosecutors did not prove to the

  Panel A #2 grand jury any of the salient factual allegations of the Indictment. Wooley Decl. ¶ 2–

  5. Significantly in this respect, there is no indication in the record that the indicting grand jury

  had before it any of the evidence that the prosecutors collected by using the compulsory power of

  three other grand juries. Id. ¶ 2. To pick just the most stark example: there is no record that any

  evidence of the specific mailings and interstate wires charged in the 21 counts of mail and wire

  fraud was ever put before the “Panel A #2” grand jury that returned the Indictment. Id. ¶ 5.

          In its effort to obscure and change the subject from this newly-admitted grand jury

  misconduct on the original Indictment, six days before its deadline to respond to Indivior’s

  Motion (extended by agreement and court order at the government’s request), the government

  sought to preempt this Motion by distracting this Court with another round of the shell game that


          5
            “Bondurant Decl.” refers to the Declaration of Thomas J. Bondurant, Jr. sworn to September 6,
  2019 and submitted under seal in support of this Motion (summarizing the number of witnesses called
  before the four or five grand juries that the prosecutors used in this case); “Wooley Decl.” refers to the
  Declaration of James R. Wooley sworn to September 6, 2019 and submitted under seal in support of this
  Motion (describing the evidence before the “Panel A #2” grand jury that returned the Indictment that is
  the subject of this Motion).




Case 1:19-cr-00016-JPJ-PMS Document 135
                                      - 3 -Filed 09/09/19 Page 3 of 20 Pageid#: 1204
  these prosecutors have played with grand juries in this District: “Indivior’s argument is

  demonstrably inaccurate because, out of an abundance of caution, to eliminate any supposed

  basis for even arguing confusion, the United States recently presented the grand jury with

  evidence regarding Doctor D’s conviction,” and “[a]fter receiving this evidence, the grand jury

  returned a Superseding Indictment nearly identical to the original, thereby mooting Indivior’s

  contention . . . .” Gov. Opp. at 2 (emphasis added).

         The government fails to mention that “the grand jury” that returned the purported

  “superseding indictment” was not the Panel A #2 grand jury that returned the original Indictment

  on April 9, 2019, but rather the current Panel B grand jury. Bondurant Decl. ¶ 10. On

  August 14, 2019, that Panel B grand jury heard 17 pages of “yes” answers to leading questions

  from an agent witness, who identified to the grand jury “a flash drive containing items collected

  in the course of the investigation.” Gov. Opp. Exhibit 1 at Tr. 3. There was no further

  explanation by the witness or discussion of the 10,000 pages of documents and 4 hours

  21 minutes of video and audio recordings contained on that flash drive.6 Later on the same day,

  without time to consider the evidence any further, the prosecutors led the Panel B grand jury to

  return the “superseding indictment” on August 14, 2019. Bondurant Decl. ¶ 10.

         By this strategy, the government effectively concedes Point I of Indivior’s Motion, that

  the original Indictment cannot stand, and must be dismissed. Def. Mem. at 7–16. But that is not

  the end of the inquiry. The remaining question is whether dismissal of the Indictment must be

  with prejudice, id. at 15–16; an issue that requires assessment of the grand jury record for




         6
             See Declaration of Tamara Marinkovic Hines sworn to September 6, 2019 and submitted under
  seal in support of this motion (describing the contents of the “flash drive” marked as GJX 1 at the
  testimony of S/A Petri on August 14, 2019). There was no prior testimony among the 10,000 pages of
  documents marked before the Panel B grand jury on August 14, 2019. Id. at ¶ 5.




Case 1:19-cr-00016-JPJ-PMS Document 135
                                      - 4 -Filed 09/09/19 Page 4 of 20 Pageid#: 1205
  “willful misconduct.” United States v. Feurtado, 191 F.3d 420, 423–25 (4th Cir. 1999)

  (Widener, J.); United States v. Stevens, 771 F. Supp. 2d 556, 566–68 (D. Md. 2011) (both

  applying Bank of Nova Scotia v. United States, 487 U.S. 250, 256 (1988)). The government may

  not preempt that inquiry by attempting a “superseding indictment” that assumes a determination

  in its favor, to dismiss the original Indictment, but without prejudice to seeking to re-indict the

  case.7

           But the reasons for the government’s approach are obvious: it is an attempt to evade the

  consequences of the greatest grand jury misconduct of all. The failure to present evidence to

  justify the original Indictment represents the prosecutors’ complete usurpation of the grand jury’s

  independent role to weigh evidence, and to assure that “[n]o person shall be held to answer for a

  capital, or otherwise infamous crime, unless on presentment or indictment of a Grand Jury . . .”

  U.S. Const. amend. V.




           7
             If this Court determines that the original Indictment must be dismissed with prejudice, then the
  superseding indictment “nearly identical to the original,” Gov. Opp. at 2, is a nullity and must be
  dismissed. If the Court determines that the original Indictment need not be dismissed with prejudice,
  Indivior respectfully reserves the right to move to dismiss the superseding indictment, for which there are
  abundant grounds in addition to those asserted with respect to the original Indictment. See, e.g., supra at
  4 & n.6 and accompanying text (describing August 14, 2019 grand jury proceedings); see also United
  States v. Leeper, No. 06-cr-58A, 2006 WL 1455485, at *3 (W.D.N.Y. May 22, 2006) (dismissing a
  superseding indictment for “clear violation of the Fifth Amendment” where the superseding grand jury
  had the full transcripts from underlying proceedings “in their possession for consideration for only about
  10 minutes before issuing the Second Superseding Indictment,” among other grand jury abuses); United
  States v. Samango, 607 F.2d 877, 879, 882 (9th Cir. 1979) (affirming dismissal of indictment for bias;
  “the prosecutor left an accumulated 1,000 pages of transcripts and a prepared Superseding Indictment . . .
  and informed [the grand jury] off the record that he had a December 20th deadline”).




Case 1:19-cr-00016-JPJ-PMS Document 135
                                      - 5 -Filed 09/09/19 Page 5 of 20 Pageid#: 1206
                                               Point I

                              THE PROSECUTORS USURPED
                     THE INDICTMENT FUNCTION OF THE GRAND JURY
                        IN VIOLATION OF THE FIFTH AMENDMENT

         The government exploits the grand jury’s compulsory process to gather evidence to suit

  the prosecutors’ agenda, and then subverts the grand jury’s independent constitutional role to

  decide the question of indictment.

         A. The prosecutors regard the grand juries as merely a fungible source of subpoena
            power

         As this Court knows better than anyone, the practice in this District is to maintain two

  active grand juries, denominated “Panel A” and “Panel B,” which sit for staggered, overlapping

  terms. Bondurant Decl. ¶ 4. By law those terms may be up to 18 months plus a 6 month

  extension. Id.; Fed. R. Crim. P. 6(g).

         The government has represented that it has produced in discovery all of the grand jury

  testimony from the investigation of Indivior, a total of 89 appearances by 79 witnesses.

  Bondurant Decl. ¶ 5; Wooley Decl. ¶ 2. The prosecutors summoned these witnesses before four

  different grand juries over six years and eight months, from August 2012 until the Indictment

  was returned on April 9, 2019. At first, a Panel A grand jury (“Panel A #1”) heard 6 witnesses

  between August 2012 and March 2013. Bondurant Decl. ¶ 6. Next, beginning two and one-half

  years later, a Panel B grand jury (“Panel B #1”) called 71 witnesses between November 2015

  and October 2017, when Panel B #1 expired. Id. ¶ 7.

         Third and most important, a new Panel A grand jury (“Panel A #2”) heard only six (6)

  witnesses on two dates: 3 witnesses on January 9, 2018, and 3 witnesses on April 9, 2019, the

  day that Panel A #2 returned the Indictment in this case. Id. ¶ 8; Wooley Decl. ¶¶ 2–3.

  Overlapping Panel A #2, a second Panel B (“Panel B #2”) heard from two (2) government agents




Case 1:19-cr-00016-JPJ-PMS Document 135
                                      - 6 -Filed 09/09/19 Page 6 of 20 Pageid#: 1207
  in September 2018. Bondurant Decl. ¶ 9. Finally in August 2019, in its attempt to end-run

  Indivior’s Motion, the government had a Panel B grand jury—whether Panel B #2, or perhaps

  even a third Panel B—hear from two witnesses and then return a purported “superseding

  indictment” on the same day August 14, on a dubious record. Id. ¶ 10; see also supra at 4 & n.3;

  Hines Decl. ¶¶ 3–5.

         In short, the prosecutors used the grand juries interchangeably for years as a tool to gather

  evidence for the convenience and purposes of the government, all the while preventing any

  opportunity for any of four grand juries to consider independently whether that evidence

  supports or precludes an indictment. The April 9, 2019 Indictment that the government obtained

  by that practice violates the Fifth Amendment.

         B. The prosecutors avoided any meaningful presentation of evidence to the Panel A #2
            grand jury that returned the Indictment

         Oddly, the government spends much of its Opposition on specious arguments to defend a

  grand jury abuse that it says it did not commit: the presentation to the Panel A #2 grand jury of

  evidence and instructions that “Doctor D [was] convicted of 17 counts of health care fraud.”8

  The prosecutors would rather argue over Doctor D’s conviction so as to obscure their admission

  that overwhelms their other grand jury misconduct: the failure to prove with evidence before the

  indicting grand jury any of the detailed factual allegations in the Indictment.

         After each of the government’s dubious arguments, the prosecutors default to extravagant

  claims in the alternative, to protest that each particular grand jury abuse is overcome by “the




         8
           See government arguments that “Informing a Grand Jury of a Conviction Is Not Improper,”
  Gov. Opp. at 6–9; “Indivior’s ‘Legal Instruction’ Argument Fails,” id. at 9–10; “The Mention of
  Doctor D’s Conviction Is Not Misleading,” id. at 10–12, and “The United States Acted Fairly and in
  Good Faith” in “the original Indictment’s reference to Doctor D’s conviction,” id. at 12–14.




Case 1:19-cr-00016-JPJ-PMS Document 135
                                      - 7 -Filed 09/09/19 Page 7 of 20 Pageid#: 1208
  abundance of evidence laid out in the Indictment;” “the plethora of evidence presented to the

  grand jury;” “the United States supplied the grand jury with voluminous other evidence;” and

  “there was ample other evidence in the grand jury record to support the Indictment”:

                         “There is no basis to conclude that the questions biased the
                         grand jury or prejudiced Indivior, especially given the
                         abundance of evidence laid out in the Indictment. For all
                         these reasons, Indivior’s Motion should be denied.”
                         Gov. Opp. at 3 (emphasis added).

                                                *       *      *

                         “Tellingly, Indivior has not even attempted to argue that the
                         Indictment does not present a case against it, or that the
                         other facts alleged in the Indictment, as well as the plethora
                         of evidence presented to the grand jury, was insufficient for
                         the grand jury to find probable cause.” Gov. Opp. at 14
                         (emphasis added).

                                                *       *      *

                         “Importantly, in Mills, the United States mistakenly failed
                         to supply the grand jury with any evidence supporting the
                         indictment; by contrast, here, the United States supplied the
                         grand jury with voluminous other evidence.” Gov. Opp.
                         at 16 (first emphasis in the Gov. Opp.; second emphasis
                         added).

                                                *       *      *

                         “Rather, there was ample other evidence in the grand jury
                         record to support the Indictment and Superseding
                         Indictment, and no reason to believe that any purported
                         improper inference added critical weight to the
                         evidence . . . .” Gov. Opp. at 26 (emphasis added).

         The occasional reference to the “evidence” in the Indictment, rather than “evidence in the

  grand jury,” is either a Freudian slip or an artful choice of words. Each of these representations,

  as well as the misleading partial disclosure that “[i]n its original presentment, the United States

  did not provide the grand jury with evidence regarding Doctor D’s conviction, and some other




Case 1:19-cr-00016-JPJ-PMS Document 135
                                      - 8 -Filed 09/09/19 Page 8 of 20 Pageid#: 1209
  facts regarding Doctor D,” Gov. Opp. at 2 n.2; id. at 4, is to be measured against the grand jury

  record in this case. That record shows that none of the salient factual allegations of the

  Indictment—not just the allegations concerning Doctor D—were supported by evidence before

  the Panel A #2 grand jury that voted that Indictment.

         For all the voluminous evidence compiled over at least seven years of investigation via

  search warrants, document subpoenas, and testimony in four grand juries, the complete record in

  support of the Indictment by the Panel A #2 grand jury is not difficult to review. It consists of a

  total of six (6) witnesses who occupied less than two days of grand jury time, fifteen months

  apart. See generally Wooley Decl. ¶¶ 3A–F.

         The first witness in January 2018 was an Indivior “Clinical Liaison” who testified

  regarding her activities in promoting Suboxone Film to physicians in her assigned territories

  (both outside this district). Id. ¶ 3A. She denied making false statements, and denied supporting

  or assisting physicians known to be dispensing Suboxone Film in a careless and clinically

  unwarranted manner. Id. She was not asked questions and did not testify, for example,

  regarding the physicians Doctors A though D whose activities are alleged in detail in

  paragraphs 102 through 143 of the Indictment. Id. Two more witnesses were patent consultants

  to Indivior who worked on a single project in 2007, which one of the witnesses could not even

  recall. Id. ¶ 3B–C.

         On the April 9, 2019 day of the Indictment, the former Indivior Chief Financial Officer

  and Human Resources Director each testified briefly (27 pages and 20 pages, respectively) about

  the spin-off of Indivior as a separate company, the size of the Indivior dividend, and the

  compensation and reporting structure for executives. Id. ¶ 3D–E. Finally, a private investigator




Case 1:19-cr-00016-JPJ-PMS Document 135
                                      - 9 -Filed 09/09/19 Page 9 of 20 Pageid#: 1210
   under contract to the government answered a mere six leading questions to support forfeiture

   allegations seeking $3 billion in cash plus other assets. Id. ¶ 3F.

           Importantly, there is no record in the grand jury testimony and exhibits produced in

   discovery to indicate that any of the evidence gathered by other grand juries was presented to the

   Panel A #2 grand jury that returned the Indictment. Id. ¶ 2.9

           Comparison of the evidence before Panel A #2 with the Indictment in this case shows

   that none of the salient factual allegations were supported by evidence presented to the grand

   jury. That is true when the evidence (testimony and exhibits) is considered witness-by-witness,

   id. ¶ 3A–F, and when it is compared collectively against the complete factual allegations of the

   Indictment. Id. ¶ 4. The same is true of each of the felony charges brought as separate Counts of

   the Indictment. Id. ¶ 5. To cite just the simplest and starkest example: each of the 25 individual

   mail and wire fraud counts depends on a specific mailing or interstate wire, none of which were

   presented before the Panel A #2 grand jury. Id. The government did not even bother to have a

   summary witness vouch for the allegations in the Indictment, id., as if that might substitute for

   evidence.

           C. The prosecutors usurped the grand jury’s constitutional role to decide on an
              indictment

           The government appears to regard the grand jury as a convenient source of power to

   compel the production of evidence for the prosecutors’ private consideration, and then subverts

   the grand jury’s constitutional role “of standing between the accuser and the accused.” Wood v.

   Georgia, 370 U.S. 375, 390 (1962). For these purposes the government treats the grand jury as if




           9
             Indeed, in passing off the Indivior investigation back and forth among four grand juries, there is
   no witness testimony to show that any evidence gathered by a prior grand jury was introduced to any
   subsequent grand jury. Wooley Decl. ¶ 2.




Case 1:19-cr-00016-JPJ-PMS Document 135
                                      - 10Filed
                                           -    09/09/19 Page 10 of 20 Pageid#: 1211
   it were a “law-free” zone, where no rules of law apply. As the prosecutors characterize Fourth

   Circuit law, “the prosecutor commit[s] no misconduct ‘by badgering the witness with repeated

   questions about the subject for which the [Fifth Amendment] privilege was invoked.’”10 Inapplicable

   in the grand jury are the rules as to “prior criminal convictions of third parties, or even defendants

   themselves,” “Fifth Amendment rights against self-incrimination,” “incompetent evidence,”

   “hearsay,” “even the exclusionary rule of evidence obtained through unlawful search and

   seizure,” a defendant’s “refusal to talk to law enforcement officers,” “inadequate or incompetent

   evidence,” or “incompetent or irrelevant” evidence. Gov. Opp. at 3, 6, 7, 8.

           For these propositions, the government relies on decisions that trace their origins back to

   Costello v. United States, 350 U.S. 359 (1956). Even in the distortions propounded by the

   government, none of those cases permits the prosecutor to usurp the Fifth Amendment

   responsibility of the grand jury, by encouraging the grand jury to bring an indictment that is not

   supported by evidence. In fact Costello itself forbids it.

           In the 1950’s when mobster Frank Costello was indicted for tax evasion, neither the

   Supreme Court nor the Second Circuit had decided whether a grand jury indictment was valid if

   based solely on hearsay evidence. United States v. Costello, 221 F.2d 668, 679 (2d Cir. 1955),

   aff’d sub nom. Costello v. United States, 350 U.S. 359 (1956). At Costello’s trial, 144 fact

   witnesses testified to his business transactions and expenditures, but in the grand jury, only three

   government agents had testified on a hearsay basis to their analysis of that evidence. 350 U.S.

   at 360–61.




           10
               Gov. Opp. at 17 (discussing United States v. Kennedy, 372 F.3d 686, 697 (4th Cir. 2004), cert.
   denied, 543 U.S. 1123 (2005)). But see United States v. Shuck, 895 F.2d 962, 964–65, 966 (4th Cir.
   1990) (“we do not condone the assistant United States attorney’s repeated questioning of [a grand jury
   witness] . . . after [the witness] had claimed his Fifth Amendment privilege”).




Case 1:19-cr-00016-JPJ-PMS Document 135
                                      - 11Filed
                                           -    09/09/19 Page 11 of 20 Pageid#: 1212
          Before considering the hearsay question in his opinion for the Second Circuit, Judge

   Learned Hand first distinguished the fact pattern not present in Costello, but squarely presented

   here, where “no evidence had been offered that rationally established the facts,” in which case an

   indictment must be dismissed for usurpation of the grand jury’s function:

                  “We should be the first to agree that, if it appeared that no
                  evidence had been offered that rationally established the facts, the
                  indictment ought to be quashed; because then the grand jury would
                  have in substance abdicated.”

   221 F.2d at 677. When the Supreme Court affirmed the Second Circuit holding that hearsay

   evidence was sufficient, Justice Burton wrote separately to reserve the point that “if it is shown

   that the grand jury had before it no substantial or rationally persuasive evidence upon which to

   base its indictment, that indictment should be quashed.” 350 U.S. at 364 (Burton, J.,

   concurring). In this respect Justice Burton “[a]greed with Judge Learned Hand” and quoted

   Judge Hand for the proposition that “if it appeared that no evidence had been offered that

   rationally established the facts, the indictment ought to be quashed.” Thus Justice Burton

   concurred in the judgment “for the reasons stated in the opinion of the Court of Appeals and

   subject to the limitations there expressed.” Id. at 365.

          None of the cases since diminish that fundamental constitutional principle. “The very

   purpose of the requirement that a man be indicted by grand jury is to limit his jeopardy to

   offenses charged by a group of his fellow citizens acting independently of either prosecuting

   attorney or judge.” Stirone v. United States, 361 U.S. 212, 218 (1960) (footnote omitted). “[A]

   line must be drawn beyond which a prosecutor’s control over a cooperative grand jury may not

   extend.” United States v. Samango, 607 F.2d 877, 882 (9th Cir. 1979) (affirming supervisory

   power dismissal of indictment for government misconduct). “Dismissal of an indictment is . . .

   warranted on constitutional grounds if prosecutorial misconduct has undermined the grand jury’s




Case 1:19-cr-00016-JPJ-PMS Document 135
                                      - 12Filed
                                           -    09/09/19 Page 12 of 20 Pageid#: 1213
   ability to make an informed and objective evaluation of the evidence presented to it.” Leeper,

   2006 WL 1455485, at *3 (internal quotation marks omitted) (dismissing indictment for

   government misconduct violating Fifth Amendment guarantee to an independent grand jury).

   “Whether derived from the constitution or from its supervisory authority, it is clear that [a court]

   has authority to dismiss an indictment where it was issued in violation of the Fifth Amendment’s

   guarantee of an unbiased and independent grand jury.” Id. The government misconduct by

   failure to produce to the grand jury any probative evidence in support of an indictment, is the

   ultimate violation of that constitutional right, and the ultimate prejudice to the defendant. Bank

   of Nova Scotia v. United States, 487 U.S. 250 (1988).11

           It is a relief to find that indictments based on “no evidence that rationally established the

   facts,” United States v. Costello, 350 U.S. at 364 (Burton, J., concurring; quoting L. Hand, J), are

   rare, but such was the case in United States v. O’Shea, 447 F. Supp. 330 (S.D. Fla 1978). The

   Court dismissed the O’Shea indictment after inspection of the grand jury minutes, finding that

   the indictment was “not supported by any evidence, competent or otherwise, to establish a prima

   facie case against the defendant.” Id. at 332. Dismissal was in line with Costello and its progeny

   because those cases “deal with the validity of grand jury indictments based on incompetent or

   illegally obtained evidence” not the total absence of evidence, which would render the grand jury

   proceeding into “a judicial farce.” Id.; see also United States v. Romero, 585 F.2d 391, 399 (9th

   Cir. 1978) (“a complete absence of evidence might serve to invalidate an indictment”); United

   States v. Heine, No. 3:15-CR-238-SI, 2017 WL 1345220, at *10 (D. Or. Apr. 7, 2017) (relying




           11
              Bank of Nova Scotia stands for the proposition that a court may dismiss an indictment for
   government misconduct in the grand jury if there is prejudice to the defendant, even if (unlike the present
   case), “no constitutional error occurred during the grand jury proceedings,” and there is no need to
   “inquire whether the grand jury’s independence was infringed.” 487 U.S. at 258.




Case 1:19-cr-00016-JPJ-PMS Document 135
                                      - 13Filed
                                           -    09/09/19 Page 13 of 20 Pageid#: 1214
   on Costello for the proposition that courts may dismiss indictments based on the absence of any

   evidence presented the grand jury); United States v. Bailes, 10 F. Supp. 2d 607, (S.D. W. Va.

   1998) (dismissing indictment valid on its face due to faulty evidence before grand jury).

          United States v. Mills, 995 F.2d 480 (4th Cir. 1993), cited by the government, Gov. Opp.

   at 15–16, is not to the contrary. The facts of Mills are not “instructive”; instead they reflect a

   unique “odd predicament,” id. at 15 (quoting Mills, 995 F.2d at 483), that has no application

   here. Unlike this case, Mills was brought to trial on an indictment “that the parties agree . . .

   [was] facially valid.” United States v. Mills, 792 F. Supp. 444, 445 (M.D.N.C. 1992) (denying

   post-conviction motion to dismiss the indictment), aff’d, 995 F.2d 480 (4th Cir. 1993). After five

   days of trial including “testimony by several witnesses implicating Mills,” id. at 444, 446, the

   defendant moved “[i]mmediately prior to resting his case . . . to dismiss the indictment because

   the only witness who testified before the grand jury concerning his involvement, a DEA agent,

   testified at trial that his identification of Mills [in the grand jury] was erroneous.” Id. at 444

   (emphasis added). That motion was deferred and renewed after the trial jury found Mills guilty.

   Id.

          On these unique facts, with Mills having been found guilty beyond a reasonable doubt

   based on sufficient evidence at trial, the district court denied the motion to dismiss the indictment

   and the Fourth Circuit affirmed the conviction. The courts concluded that all of Mills’s rights

   were fully protected between the grand jury and petit jury viewed together, and no rule “compels

   the conclusion that the Constitution has been violated where a right went unprotected by one

   institution, and yet was fully protected by another.” 995 F.2d at 488–89.

          That result on Mills’s unique facts is not a reason in a later case to allow an indictment

   that is invalid on its face, and obtained by subverting the grand jury’s independent role to weigh




Case 1:19-cr-00016-JPJ-PMS Document 135
                                      - 14Filed
                                           -    09/09/19 Page 14 of 20 Pageid#: 1215
   evidence, to proceed to trial.12 As the Fourth Circuit has remarked in another context, the public

   “would be outraged if the federal courts suddenly decided, by fiat, to start conducting trials

   without first having a grand jury consider the government’s evidence.” United States v.

   Floresca, 38 F.3d 706, 714 (4th Cir. 1994) (en banc) (reversing conviction for constructive

   amendment of indictment at trial).

           If this Indictment can stand, what is left of the Fifth Amendment guarantee that “[n]o

   person shall be held to answer for a capital, or otherwise infamous crime, unless on presentment

   or indictment of a Grand Jury . . .”? U.S. Const. amend. V. The government misconduct in this

   grand jury presentation is not merely a matter of “insufficient” evidence, “inadequate or

   incompetent” evidence, or “incompetent or irrelevant” evidence, which the prosecutors claim

   this Court may not review. Gov. Opp. At 3, 6, 7, 8. This case crosses the line to a sham grand

   jury where “no evidence had been offered that rationally established the facts,” the fact pattern

   reserved in Costello, and which this Court cannot ignore. Costello, 221 F.2d at 677 (Hand, J.),

   aff’d, 350 U.S. at 364–65 (Burton, J. concurring). The grand jury in this case has been reduced

   from “an investigative body acting independently of either prosecuting attorney or judge,”

   United States v. Williams, 504 U.S. 36, 49 (1992), to “a mockery . . . render[ing] the Grand Jury

   Clause a nullity,” Leeper, at *5. This indictment must be dismissed.




           12
              In fact, Mills points in the direction of dismissal in this case. Mills acknowledges Justice
   Burton’s concurrence in Costello, and the difference under the Costello line of cases where “the
   indictment was challenged on the sufficiency of the evidence, not, as here, an entire lack of evidence.”
   995 F.2d at 487–88 & n.3 (emphasis added) (distinguishing United States v. Alexander, 789 F.2d 1046,
   1048 (4th Cir. 1986)). Although the Fourth Circuit notes that Supreme Court has yet to apply the Learned
   Hand/Justice Burton dictum to dismiss an indictment because there was “no evidence . . . that rationally
   established the facts,” and the Mills court found it unnecessary to do so “for the reasons stated” on the
   unique facts of that case, id. at 488, the Fifth Amendment violation here requires no less.




Case 1:19-cr-00016-JPJ-PMS Document 135
                                      - 15Filed
                                           -    09/09/19 Page 15 of 20 Pageid#: 1216
                                                Point II

                                    IF THE INDICTMENT IS NOT
                                   DISMISSED WITH PREJUDICE
                                     ON THE PRESENT RECORD,
                                   THE PANEL A #2 GRAND JURY
                                   RECORD MUST BE REVIEWED
                                    FOR WILLFUL MISCONDUCT

          The April 9, 2019 Indictment of Indivior was not a spontaneous initiative of the

   Panel A #2 grand jury on the second of two days of testimony fifteen months apart. And the

   void in the record before the Panel A #2 grand jury was not the result of accident or innocent

   mistake by the prosecutors. On the record available so far, that government misconduct can only

   be regarded as “willful,” and the Indictment must be dismissed with prejudice. Feurtado,

   191 F.3d at 423–25; Stevens, 771 F. Supp. 2d at 566–68 (both applying Bank of Nova Scotia, 487

   U.S. at 256).

          If the “willfulness” question remains in doubt, “[t]he court may authorize disclosure . . .

   of a grand jury matter . . . at the request of a defendant who shows that a ground may exist to

   dismiss the indictment because of a matter that occurred before the grand jury.” Fed. R. Crim. P.

   6(e)(3)(E)(ii). If there were any doubt about the sufficiency of the “defendants’ showing” in

   favor of grand jury disclosure, now we have the government’s admission—and misleading

   understatement—that “[i]n its original presentment, the United States did not provide the grand

   jury with evidence regarding Doctor D’s conviction, and some other facts regarding Doctor D.”

   Gov. Opp. at 2 n.2; see also id. at 4.

          There needs to be disclosure of all of the evidence (testimony and exhibits) as well as the

   colloquy regarding the Indivior investigation between prosecutors and grand jurors when no

   witness was present, before the Panel A #2 grand jury, in order to identify:

          (a) Whether the prosecutors somehow made up this deficit in the evidence without a
              witness present in the grand jury, and if so, whether they did so in a lawful manner, or



Case 1:19-cr-00016-JPJ-PMS Document 135
                                      - 16Filed
                                           -    09/09/19 Page 16 of 20 Pageid#: 1217
              in a manner that made them improper “unsworn witness[es],” see Leeper, 2006 WL
              1455485, at *3;

          (b) How the prosecutors presented and explained to the grand jurors an Indictment that
              was not remotely supported by any evidence before the grand jury;

          (c) Whether grand jurors questioned prosecutors about the absence of evidence in support
              of the Indictment, and how the prosecutors responded;

          (d) Such other evidence as may bear on the question of willful government misconduct
              before the grand jury, and all other issues relevant to this Motion.

                                                Conclusion

          The instant Indictment should be dismissed with prejudice for willful government

   misconduct before the grand jury, or in the alternative, further proceedings should be held to

   determine whether the dismissal must be with prejudice due to willful government misconduct,

   including disclosure to Indivior of all grand jury proceedings before the Panel A #2 grand jury

   that returned the Indictment that have not yet been produced in discovery, including all exhibits,

   witness testimony, and colloquy between prosecutors and the grand jury, and all proceedings that

   must be recorded by a court reporter or by a suitable recording device pursuant to Fed. R. Crim.

   P. 6(e)(1); and such other proceedings as may be just and proper. A hearing on this Motion has

   been set by the Court for October 4, 2019.




Case 1:19-cr-00016-JPJ-PMS Document 135
                                      - 17Filed
                                           -    09/09/19 Page 17 of 20 Pageid#: 1218
   Dated: September 6, 2019               Respectfully submitted,

                                          INDIVIOR INC. (a/k/a Reckitt Benckiser
                                          Pharmaceuticals Inc.) and INDIVIOR PLC

                                          /s/ Peter J. Romatowski
                                          By Counsel

                                         Thomas J. Bondurant, Jr.
                                         Gentry Locke
                                         10 Franklin Road SE
                                         Roanoke, Virginia. 24022
                                         (540) 983-9389
                                         bondurant@gentrylocke.com

                                         Jennifer S. DeGraw
                                         Gentry Locke
                                         10 Franklin Road SE
                                         Roanoke, Virginia. 24022
                                         (540) 983-9445
                                         degraw@gentrylocke.com

                                         James M. Gross (admitted pro hac vice)
                                         Jones Day
                                         250 Vesey Street
                                         New York, New York 10281
                                         (212) 326-3733
                                         jgross@jonesday.com

                                         James P. Loonam (admitted pro hac vice)
                                         Jones Day
                                         250 Vesey Street
                                         New York, New York 10281
                                         (212) 326-3808
                                         jloonam@jonesday.com

                                         Peter J. Romatowski (admitted pro hac vice)
                                         Jones Day
                                         51 Louisiana Avenue NW
                                         Washington, D.C. 20001
                                         (202) 879-7625
                                         pjromatowski@jonesday.com

                                         James R. Wooley (admitted pro hac vice)
                                         Jones Day
                                         901 Lakeside Avenue



Case 1:19-cr-00016-JPJ-PMS Document 135
                                      - 18Filed
                                           -    09/09/19 Page 18 of 20 Pageid#: 1219
                                         Cleveland, Ohio 44114
                                         (216) 586-7345
                                         jrwooley@jonesday.com



                                         Counsel for Defendants




Case 1:19-cr-00016-JPJ-PMS Document 135
                                      - 19Filed
                                           -    09/09/19 Page 19 of 20 Pageid#: 1220
                                  CERTIFICATE OF SERVICE

          I hereby certify that I caused the foregoing to be presented to the Clerk of the Court for

   filing and uploading to the CM/ECF system, which will send notification of such filing to all

   counsel of record, on this 9th day of September, 2019.


                                                  /s/ Thomas J. Bondurant, Jr.
                                                  Counsel for Defendants




                                      - 20 –
Case 1:19-cr-00016-JPJ-PMS Document 135 Filed 09/09/19 Page 20 of 20 Pageid#: 1221
